Title: To Thomas Jefferson from David Humphreys, 12 February 1791
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Feby. 12th. 1791

The postponement of the sailing of the Vessel by which I wrote on the 6th instant affords me an opportunity of continuing my Correspondence to this day. Since I had the honor of addressing you last, a Packet has arrived from England in five days passage, and yesterday the ordinary Post came in with the Mails from different parts of the Continent. The summary of Intelligence received through these Channels is, that the Russians still continue to obtain great advantages over the Turks; that Ismael defended by a Garrison of 13,000 Men, was taken by assault on the 22nd of December; that Poland was forming a Treaty with the Porte; that Misunderstandings had arisen between the Emperor and the King of Prussia respecting the subjugation of Leige that it was probable the British would send a Fleet into the Baltic next Campaign; that the war rages vehemently between their forces and those of Tippo Saib in the East Indies; and that Major General Meadows, who had assumed the command of the large Army assembled in the Carnatic, has taken three or four garrisoned Places from the Enemy.
From France there is nothing of importance, except that many  of the Clergy had taken the Civic Oaths. The disturbances in their West India Islands have occasioned an unusually great demand, and enhancement in the prices of Sugars. I have the honor to be, With perfect consideration Sir, Your most obedient & Most humble Servant,

D. Humphreys

